The defendant’s petition for certification for appeal from the Appellate Court, 16 Conn. App. 232, is granted, limited to the following issues:
Jeffrey B. Sienkiewicz, in support of the petition.
Janet Bond Arterton, in opposition.
Decided October 14, 1988
“1. Did the Appellate Court err in concluding that the plaintiff police officer had an independent statutory right for collection of unpaid wages, costs and attorney’s fees under § 31-72 of the Connecticut General Statutes when neither his entitlement to wages nor the amount thereof had been determined under the grievance procedure contained in the collective bargaining agreement?
“2. Did the Appellate Court err in holding that § 31-72 of the Connecticut General Statutes was applicable to the defendant as an ‘employer’ within the statutory definition of that term contained in General Statutes § 31-71a (1)?”